United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTATION MEDICAL
CENTER, Riviera Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0006
Issued: September 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 1, 2018 appellant filed a timely appeal from a September 18, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On June 25, 2018 appellant, then a 55-year-old security assistant, filed an occupational
disease claim (Form CA-2) alleging that “he started a new job in an office environment where the
1

5 U.S.C. § 8101 et seq.

people he had to work with caused him a lot of stress.” He first became aware of his emotional
condition and attributed it to factors of his federal employment on April 23, 2018.
In support of his claim, appellant submitted progress notes dated May 21 and 23, 2018
from Melanie Hemmingsen, a physician assistant.
In an April 4, 2018 e-mail to appellant, J.R., Chief of Police Service, indicated that he
addressed “the issue” with J.B. and inquired with appellant as to whether there had been any other
issues. Appellant responded indicating that he had noticed an improvement in J.B.’s demeanor
and that it was a very good day in the Personal Identity Verification (PIV) office. He also provided
a May 30, 2018 e-mail addressed to a “PIV Card User” indicating that a PIV card was ready for
pick up. Appellant copied J.R. and J.B. on this e-mail. J.R. replied and asked why appellant sent
the e-mail to him. Appellant indicated that J.B. had instructed him to do so. In a June 4, 2018
e-mail, appellant’s union president, G.B., reported that appellant felt that he was working in a
hostile work environment and requested to be temporarily relocated as he no longer felt safe in his
present work area.
In a development letter dated August 9, 2018, OWCP informed appellant that additional
factual and medical evidence was needed to establish his emotional condition claim. It advised
him of the type of factual and medical evidence needed and provided a questionnaire for his
completion. OWCP afforded appellant 30 days to submit additional evidence. Appellant did not
respond.
By decision dated September 18, 2018, OWCP denied appellant’s emotional condition
claim, finding that he had not established the factual elements of his occupational disease claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion

2

Id.

3

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

4
20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

2

evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.6 There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.7 On the other hand, the disability
is not covered when it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.9 However,
the Board has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.12
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA.13
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
5

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
6

T.G., Docket No. 19-0071 (issued May 28, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
7
L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
8

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

9

See G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001), 52
ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42 ECAB 556 (1991).
10
See O.G., Docket No. 18-0359 (issued August 7, 2019); D.R., Docket No. 16-0605 (issued October 17, 2016);
William H. Fortner, 49 ECAB 324 (1998).
11

B.S., Docket No. 19-0378 (issued July 10, 2019); Ruth S. Johnson, 46 ECAB 237 (1994).

12

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

13

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

3

function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.14 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence.15 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the medical
evidence which has been submitted.16
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
OWCP denied appellant’s emotional condition claim, finding that he had not established
compensable employment factors. The Board must, thus, initially review whether these alleged
incidents and conditions of employment are covered employment factors under the terms of FECA.
The Board notes that appellant’s allegations do not pertain to his regular or specially assigned
duties under Lillian Cutler.17 Rather, appellant has alleged difficult relationships at work and a
hostile working environment resulted in his stress.
Difficult relationships with supervisors and coworkers, when sufficiently detailed by the
claimant and supported by the record, may constitute factors of employment. This does not imply,
however, that every statement uttered in the workplace will give rise to coverage under FECA.18
Appellant did not provide a detailed statement describing the employment events which he felt
caused or contributed to his alleged emotional condition. He provided a general statement on his
claim form that the people he worked with caused him stress. Appellant did not further describe
the events or actions that he felt were stressful and did not provide specific dates or times that the
events or actions occurred or who carried out the stressful activities. Furthermore, he did not
submit evidence to establish his allegations.19 Therefore, appellant has not established difficult
working relationships as a compensable factor of employment.
In support of his emotional condition claim, appellant submitted an e-mail from his union
president alleging that appellant felt that he was working in a hostile working environment and felt
unsafe at work. The Board finds that appellant submitted no evidence corroborating his allegations

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

J.Q., Docket No. 17-1276 (issued December 27, 2017); Charles E. McAndrews, 55 ECAB 711 (2004).

16

V.R., Docket No. 18-1179 (issued June 11, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

17

S.K., supra note 5; 28 ECAB 125 (1976).

18

Y.B., Docket No. 16-0194 (issued July 24, 2018).

19

Supra note 15.

4

of a hostile work environment or harassment.20 Mere perceptions of harassment or discrimination
are not compensable. Appellant must establish a basis in fact for the claim by supporting his
allegations with probative and reliable evidence.21 Here again, the record contains no specific
allegations and no corroborating evidence that he was exposed to hostility in his workplace.22
Thus, appellant has failed to establish these allegations as factual.
As appellant has not established a compensable factor of employment, the Board need not
consider the medical evidence of record.23 As such, he has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.

20

M.C., Docket No. 18-0585 (issued February 13, 2019).

21

Id.; Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

22

C.V., Docket No. 18-0580 (issued September 17, 2018).

23

Supra note 16.

5

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

